Case 1:18-cr-20685-KMW Document 398 Entered on FLSD Docket 05/07/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 18-CR-20685-WILLIAMS/TORRES


   UNITED STATES OF AMERICA

   v.

   GUSTAVO ADOLFO HERNANDEZ FRIERI,

                   Defendant.


          UNITED STATES’ MOTION TO CORRECT JUDGMENT [ECF NO. 392]
                       PURSUANT TO FED. R. CRIM. P. 36

         Pursuant to Rule 36 of the Federal Rules of Criminal Procedure, the United States of

  America (the “United States”), by and through the undersigned Assistant United States Attorney,

  respectfully requests the Court to correct a clerical error in the Judgment [ECF No. 392] entered

  against Defendant Gustavo Adolfo Hernandez Frieri (the “Defendant”) to reference the forfeiture

  that was pronounced at sentencing.

         Rule 36 authorizes the Court, after appropriate notice, to “at any time correct a clerical

  error in a judgment, order, or other part of the record, or correct an error in the record arising from

  oversight or omission.” Fed. R. Crim. P. 36. Furthermore, Rule 32.2 states that the Court “must

  also include the forfeiture order, directly or by reference, in the judgment, but [its] failure to do so

  may be corrected at any time under Rule 36.” Fed. R. Crim. P. 32.2(b)(4)(B); see also United

  States v. Cano, 558 F. App’x 936, 940 (11th Cir. 2014) (emphasizing the defendant’s awareness

  of forfeiture due to the parties’ lengthy discussion, consent prior to sentencing, and court’s prior

  entry of preliminary order of forfeiture). Consistent with the Plea Agreement [ECF No. 163], the

  Court entered four preliminary orders of forfeiture against the Defendant prior to the

  pronouncement of his sentence [ECF Nos. 175, 239, 280, 353]. At the Defendant’s sentencing
Case 1:18-cr-20685-KMW Document 398 Entered on FLSD Docket 05/07/2021 Page 2 of 2




  hearing, which occurred over two days on March 25 and April 30, 2021, forfeiture was discussed

  extensively, and the Court announced forfeiture as part of the Defendant’s sentence and directed

  that the previously entered forfeiture orders be incorporated into his Judgment. Thus, the United

  States respectfully requests that the Court correct the Judgment to reference the forfeiture imposed

  as part of the Defendant’s sentence.

                              LOCAL RULE 88.9 CERTIFICATION

         Pursuant to Local Rule 88.9, I hereby certify that the undersigned counsel has conferred

  with defense counsel via e-mail regarding the Defendant’s position on the relief sought. On May

  5, 2021, the undersigned counsel alerted defense counsel regarding the clerical error, and on May

  6, 2021, provided a draft copy of this motion to request the Defendant’s position, also indicating

  that the Government intended to file today. On May 6, 2021, defense counsel indicated the

  following position: “Defendant opposes for now and asks the Court to defer any entry of a final

  order of forfeiture.”

                                                       Respectfully submitted,

                                                       JUAN ANTONIO GONZALEZ
                                                       ACTING UNITED STATES ATTORNEY

                                                By:    /s/ Nalina Sombuntham
                                                       Nalina Sombuntham
                                                       Assistant United States Attorney
                                                       Deputy Chief, Asset Forfeiture Division
                                                       Fla. Bar No. 96139
                                                       99 N.E. 4th Street, 7th Floor
                                                       Miami, Florida 33132-2111
                                                       Telephone: (305) 961-9224
                                                       Facsimile: (305) 536-408
                                                       nalina.sombuntham@usdoj.gov




                                                   2
